 

--------------------------------------------------------------------------------

Exhibit 10.28


STANDARD PACIFIC CORP.
STANDARD TERMS AND CONDITIONS FOR
NON-QUALIFIED STOCK OPTIONS
 
2008 EQUITY INCENTIVE PLAN (CIC)




 
 
SECTION 1 - TERMS OF OPTION

 
STANDARD PACIFIC CORP., a Delaware corporation (the “Company”), has granted to
the individual (the "Optionee") named in the Term Sheet provided to the Optionee
herewith (the “Term Sheet”) a nonqualified stock option (the "Option") to
purchase any part or all of the number of shares of the Company's Common Stock,
$0.01 par value per share (the “Common Stock”), set forth in the Term Sheet, at
the exercise price per share (the "Exercise Price") and upon the other terms and
subject to the conditions set forth in the Term Sheet, these Standard Terms and
Conditions (CIC) (as amended from time to time), and the Company's 2008 Equity
Incentive Plan (the “Plan”).
 
 
SECTION 2 - NONQUALIFIED STOCK OPTION

 
The Option is not intended to be an Incentive Stock Option under Section 422 of
the Internal Revenue Code of 1986, as amended (the “Code”) and will be
interpreted accordingly.
 
 
SECTION 3 - EXERCISE OF OPTION AND TERM OF OPTION

 
The Exercise Price of the Option is set forth in the Term Sheet.  Except as
otherwise provided in these Standard Terms and Conditions and the Plan, the
Option shall be exercisable only if the Optionee is an employee of the Company
on the date that the Option becomes vested, as set forth in the Term Sheet and
these Standard Terms and Conditions.  To the extent not previously exercised,
and subject to termination or acceleration as provided in these Standard Terms
and Conditions and the Plan, the Option shall be fully exercisable on and after
it becomes vested, as described in the Term Sheet and these Standard Terms and
Conditions, to purchase up to that number of shares of Common Stock as set forth
in the Term Sheet.  Notwithstanding anything to the contrary in these Standard
Terms and Conditions, no part of the Option may be exercised after seven (7)
years from the grant date set forth in the Term Sheet.
 
To exercise the Option (or any part thereof), the Optionee shall utilize the
process established by the Company's external stock option administrator,
Charles Schwab & Co., Inc., either online through Schwab Equity Award Center ™
(http://equityawardcenter.schwab.com), via telephone at 1-800-654-2593, or by
visiting a Charles Schwab & Co., Inc. branch office. Among other things,
Optionee will be required to specify the number of whole shares of Common Stock
the Optionee wishes to purchase and how the Optionee’s shares of Common Stock
should be registered (in the Optionee’s name only or in the Optionee’s and the
Optionee’s spouse's names as community property or as joint tenants with right
of survivorship).
 
The Company shall not be obligated to issue any shares of Common Stock until the
Optionee shall have paid the total Exercise Price for that number of shares of
Common Stock.  The Exercise Price may be paid (a) in cash or certified cashiers'
check, (b) by tendering (either physically or by attestation) shares of Common
Stock owned by the Optionee having a "fair market value" (defined in the Plan)
on the date of exercise equal to the Exercise Price (but only if (i) the Company
is not then prohibited by law, regulation, contract or otherwise from purchasing
or acquiring such shares of Common Stock, and (ii) such action will not result
in an accounting charge to the Company), or (c) by any combination of the
foregoing.  In addition, the Exercise Price may be paid in such other form(s) of
consideration as the Committee in its discretion shall
 

--------------------------------------------------------------------------------


specify, including without limitation by loan or by techniques that may result
in an accounting charge to the Company, provided however, that the Company may
offer or permit such assistance or techniques on an ad hoc basis to any
optionholder without incurring any obligation to offer or permit such assistance
or techniques on other occasions or to other optionholders.  Fractional shares
may not be exercised.  Shares of Common Stock will be issued as soon as
practical after exercise.
 
Notwithstanding the above, the Company shall not be obligated to deliver any
shares of Common Stock during any period when the Company determines that the
exercisability of the Option or the delivery of shares hereunder would violate
any federal, state or other applicable laws, or any contractual obligations of
the Company.
 
 
SECTION 4 - TERMINATION OF EMPLOYMENT

 
A.  
Death or Permanent Disability:  Upon the date of a termination of the Optionee's
employment as a result of the death or Permanent Disability of the Optionee (i)
any part of the Option that is unexercisable as of such termination date shall
remain unexercisable and shall terminate as of such date, and (ii) any part of
the Option that is exercisable as of the termination date shall be exercisable
by the Optionee (or in the case of termination due to death, by optionee's
estate, heir or beneficiary) until and shall expire upon the earlier of (A)
twelve (12) months following the date of termination of Optionee's employment
and (B) the Expiration Date of the Option (as set forth in the Term Sheet).  For
purposes of these Standard Terms and Conditions, "Permanent Disability" means
the inability to engage in substantial gainful employment by reason of any
medically determinable physical or mental impairment which can be expected to
result in death, or which has lasted or can be expected to last for a continuous
period of not less than twelve (12) months.  The Optionee shall not be deemed to
have a Permanent Disability unless proof of the existence thereof is furnished
to the Committee in such form and manner, and at such times, as the Committee
may require.  The determination of the Committee as to an individual's Permanent
Disability shall be conclusive on all of the parties.

 
B.  
Other Termination:  Upon the date of a termination of the Optionee's employment
with the Company for any reason other than the death or Permanent Disability of
the Optionee (i) any part of the Option that is unexercisable as of such
termination date shall remain unexercisable and shall terminate as of such date,
and (ii) any part of the Option that is exercisable as of such termination date
shall expire upon the earlier of ninety (90) days following such date or the
Expiration Date of the Option.

 
 
SECTION 5 - CHANGE IN CONTROL

 
Immediately prior to the effective time and date of any Change in Control (as
defined in the Plan), 50% of the unvested portion of the Option, to the extent
outstanding at such time and date, shall immediately vest and become
exercisable, and subject to Section 4 hereof, shall be exercisable until such
time thereafter as fixed by the Administrator (as defined in the Plan).  If more
than one tranche of the option is unvested at such time, 50% of each unvested
tranche shall vest.  Notwithstanding the foregoing, nothing in this Section 5
shall be deemed to limit the authority of the Administrator to (a) affect an
adjustment pursuant to Section 12 of the Plan, (b) require the mandatory
surrender of the Option pursuant to Section 15 of the Plan, or (c) take any
other action with respect to the Option permitted in Section 15 of the Plan that
is consistent with the acceleration of vesting as set forth in this Section 5.
 
 
SECTION 6 - RESTRICTIONS ON RESALES OF OPTION SHARES

 
The Company may impose such restrictions, conditions or limitations as it
determines appropriate as to the timing and manner of any resales by the
Optionee or other subsequent transfers by the Optionee of any shares of Common
Stock issued as a result of the exercise of the Option, including without
limitation
 
2

--------------------------------------------------------------------------------


(a) restrictions under an insider trading policy, (b) restrictions designed to
delay and/or coordinate the timing and manner of sales by the Optionee and other
optionholders and (c) restrictions as to the use of a specified brokerage firm
for such resales or other transfers.  The Optionee hereby acknowledges that, to
the extent he or she is an "affiliate" of the Company (as that term is defined
in Rule 144 promulgated under the Securities Act of 1933, as amended) or to the
extent that the shares of Common Stock underlying the Option have not been
registered under the Securities Act of 1933, as amended, or applicable state
securities laws, the shares of Common Stock are subject to, and the certificates
representing the shares of Common Stock shall be legended to reflect, certain
trading restrictions under applicable securities laws (including particularly
the Securities and Exchange Commission's Rule 144), and the Optionee hereby
agrees to comply with all such restrictions and to execute such documents or
take such other actions as the Company may require in connection with such
restrictions.
 
 
SECTION 7 - INCOME TAXES WITHHOLDING

 
The Company shall not be obligated to issue any shares of Common Stock pursuant
to the exercise of the Option until the Optionee has satisfied in full any and
all taxes and tax withholding requirements as may be applicable.  Such taxes may
be paid by cash or certified cashiers' check or by such other forms of
consideration as the Committee in its discretion shall specify.  The Committee
may, in its discretion, make such provisions and take such steps as it may deem
necessary or appropriate for the withholding of all federal, state, local and
other taxes required by law to be withheld with respect to the issuance or
exercise of the Option including, but not limited to, deducting the amount of
any such withholding taxes from any amount then or thereafter payable to the
Optionee.
 
 
SECTION 8 - NON-TRANSFERABILITY OF OPTION

 
Unless otherwise provided in the Term Sheet or by amendment to the Term Sheet,
the Optionee may not assign or transfer the Option to anyone other than by will
or the laws of descent and distribution and the Option shall be exercisable only
by the Optionee during his or her lifetime.  The Company may cancel the
Optionee’s Option if the Optionee attempts to assign or transfer it in a manner
inconsistent with this Section 7.
 
 
SECTION 9 - DISPUTES

 
Any disagreement concerning the Optionee’s Option shall be finally and
conclusively determined as provided in the Plan.
 
 
SECTION 10 - THE PLAN AND OTHER AGREEMENTS

 
The provisions of the Plan are incorporated into these Standard Terms and
Conditions by this reference.  In the event of a conflict between the terms and
conditions of these Standard Terms and Conditions and the Plan, the Plan
controls.  Certain capitalized terms not otherwise defined herein are defined in
the Plan.
 
The Term Sheet, these Standard Terms and Conditions and the Plan constitute the
entire understanding between the Optionee and the Company regarding the
Option.  Any prior agreements, commitments, or negotiations concerning the
Option are superseded.
 
 
SECTION 11 - NO INTEREST IN SHARES SUBJECT TO OPTION

 
Neither the Optionee (individually or as a member of a group) nor any
beneficiary or other person claiming under or through the Optionee shall have
any right, title, interest, or privilege in or to any shares of Common Stock
allocated or reserved for the purpose of the Plan or subject to the Term Sheet
or these
 
3

--------------------------------------------------------------------------------


Standard Terms and Conditions except as to such shares of Common Stock, if any,
as shall have been issued to such person upon exercise of the Option or any part
of it.
 
 
SECTION 12 - NOT A CONTRACT FOR EMPLOYMENT

 
Nothing in the Plan, in the Term Sheet, these Standard Terms and Conditions or
any other instrument executed pursuant to the Plan shall (a) confer upon the
Optionee any right to continue in the employ of the Company or any of its
subsidiaries, (b) affect the right of the Company and each of its subsidiaries
to terminate the employment of the Optionee, with or without cause, or (c)
confer upon the Optionee and right to participate in any employee welfare or
benefit plan or other program of the Company or any of its subsidiaries other
than the Option under the Plan.  The Optionee hereby acknowledges and agrees
that the Company and each of its subsidiaries may terminate the employment of
the Optionee at any time and for any reason, or for no reason, unless the
Optionee and the Company or such subsidiary are parties to a written employment
agreement that expressly provides otherwise.
 
 
SECTION 13 - NOTICES

 
All notices, requests, demands and other communications pursuant to these
Standard Terms and Conditions shall be in writing and shall be deemed to have
been duly given if personally delivered, telexed or telecopied to, or, if
mailed, when received by, the other party at the following addresses (or at such
other address as shall be given in writing by either party to the other):


If to the Company to:
 
Standard Pacific Corp.
26 Technology Drive
Irvine, California 92618
Attn.: Secretary
 
If to the Optionee, to the address for such Optionee on file with the Company.


 
SECTION 14 - SEPARABILITY

 
In the event that any provision of these Standard Terms and Conditions is
declared to be illegal, invalid or otherwise unenforceable by a court of
competent jurisdiction, such provision shall be reformed, if possible, to the
extent necessary to render it legal, valid and enforceable, or otherwise
deleted, and the remainder of these Standard Terms and Conditions shall not be
affected except to the extent necessary to reform or delete such illegal,
invalid or unenforceable provision.
 
 
SECTION 15 - HEADINGS

 
The headings preceding the text of the sections hereof are inserted solely for
convenience of reference, and shall not constitute a part of these Standard
Terms and Conditions, nor shall they affect its meaning, construction or effect.
 
 
SECTION 16 - FURTHER ASSURANCES

 
Each party shall cooperate and take such action as may be reasonably requested
by another party in order to carry out the provisions and purposes of these
Standard Terms and Conditions.
 
 
SECTION 17 - BINDING EFFECT

 
These Standard Terms and Conditions shall inure to the benefit of and be binding
upon the parties hereto and their respective permitted heirs, beneficiaries,
successors and assigns.
 
4 

--------------------------------------------------------------------------------

 
 